                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: HOTEL BOOKING ADA LITIGATIONS                                    MDL No. 2978

                            PLAINTIFFS’ AMENDED SUR-REPLY

        Plaintiffs, by and through undersigned counsel, hereby submit this Sur-Reply.

1.      Dismissing Case against Hotels and Stuff is Not a Violation of Fed. R. Civ. Proc. 23

        Defendant acknowledges that the only case against it has been dismissed. The

continuation of this Defendant/movant and its attorney to file papers in this case are consistent

with the actions for which Attorney Roth was disciplined by the Pennsylvania Bar. He has no

active client in any of these cases and is entirely without any basis to continue this matter, or to

file any motion or brief. He has far exceeded his authority as an attorney. Indeed, Attorney Roth

and Hotels And Stuff already filed a Notice Of Withdrawal of their motions to consolidate in the

Western District of Pennsylvania cases based on this. See, e.g. Sarwar v. Beidman, W.D.Pa.,

3:20-cv-210, DE 14. It is inexplicable how or why they continue to proceed in this case.

        Defendant claims that the dismissal against them violated Fed. R. Civ. P. 23. However,

this is not a class action. It has not been certified as a class action. The mere fact that the

complaints refer to “others similarly situated” does not convert any action into a class action.

Rather, it is consistent with the plaintiffs acting in their capacity of private attorneys general, as

recognized in Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1333-34 (11th Cir. 2013);

Civil Rights Educ. & Enforcement Ctr. v. Hosp. Properties Trust, 867 F.3d 1093, 1101 (9th Cir.

2017). See also Hensley v. Eckerhart, 461 U.S. 424, 445 (1983) (“All of these civil rights laws

depend heavily upon private enforcement...”).



                                                   1
2.     Continued References To Expedia Are Meritless

       Defendant finally submits the so-called contract with Expedia, claiming that the plaintiffs

and all other disabled persons are bound by it. This is nothing more than a unilateral statement

from Expedia. However, for myriad reasons, this statement does not operate as a waiver of

disabled persons of their rights to sue under the ADA. First, as explained in Plaintiffs’ earlier

brief, they have no cause of action against the third parties, such as Expedia. Expedia is not

liable to them and Expedia is not an owner, operator, lessor or lessee of the hotel. Only the hotel

is liable to the plaintiffs. One cannot unilaterally promulgate a document that waives the civil

rights of another. Nelson v. Cypress Baghdad Copper Corp.,119 F.3d 756 (9th Cir. 1997). For

example, factors to consider whether a person can contractually waive their civil rights include

whether (1) the language of the agreement was clear and specific; (2) the consideration given in

exchange for the waiver exceeded the relief to which the signer was already entitled by law; (3)

the signer was represented by counsel; (4) the signer received an adequate explanation of the

document; (5) the signer had time to reflect upon it; and, (6) the signer understood its nature and

scope. Andrew P. v. Bucks County Intermediate Unit, 2001 U.S. Dist., Lexis 42193 (E.D.P.A.

2001), citing W.B. v. Matula, 67 F.3d 484, 497 (3d Cir. 1995).        Waivers of civil rights are

subject to a heightened level of scrutiny. Thurman v. DaimlerChrysler, Inc., 397 F.3d 352, 358

(6th Cir. 2004).       Waivers of civil rights must be voluntary, knowing and intelligent and

must be established by clear and compelling evidence. Erie Telecomms. v. Erie, 853 F.2d 1084,

1094 (3rd Cir. 1988), citing Faretta v. California, 422 U.S. 806, 835 (1975) ; Edwards v.

Arizona, 451 U.S. 477, 483-85 (1981); Fuentes v. Shevin, 407 U.S. 67, 95 (1972); D. H.

Overmyer Co. v. Frick Co., 405 U.S. 174, 184-86 (1972); Johnson v. Zerbst, 304 U.S. 458,


                                                  2
468-69 (1938); Curtis Publishing Co. v. Butts, 388 U.S. 130, 145, 18 L. Ed. 2d 1094, 87 S. Ct.

1975 (1967); Rodgers v. United States Steel Corp., 536 F.2d 1001, 1007 & n. 14 (3d Cir. 1976).

3.     The Cases Referenced By Defendant Are Unavailing

       Defendant cites several cases in which courts have issued show cause orders. However,

these courts have only issued show cause orders and none of those cases referenced involved any

final order that the plaintiff lacks standing. Defendant also cites the Mann decision, which is

presently on appeal. However, the Mann court simply held that the plaintiff lacks standing and

voiced its displeasure for such actions. That case is on appeal, as it is against the overwhelming

weight of authority. Moreover, merely citing a small minority of adverse decisions falls far short

of establishing how or why all cases should be transferred to this Panel.

4.     Defendant’s Reference To Bullying And Settlement Negotiations Is Meritless

       Defendant refers to bullying and plaintiff’s settlement demands. Defendant also

completely fails to explain how this is the basis of any sort of cause of action, counterclaim or

any other claim against plaintiffs or their attorneys. Defendants also fail to establish how or why

any of this is improper. Indeed, plaintiff are entitled to their attorney fees pursuant to 42 U.S.C.

Section 12205. In fact, they are presumptively entitled to such. Christiansburg Garment Co. v.

EEOC, 434 U.S. 412, 421 (1978).
                                                               Respectfully submitted,

                                                               By: /s/ Thomas B. Bacon
                                                               Thomas B. Bacon, P.A.
                                                               644 N. McDonald Street
                                                               Mt. Dora, FL 32757
                                                               tbb@thomasbaconlaw.com
                                                               954-478-7811




                                                  3
